Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Registration Statement on Form S-8 of our report dated March 22, 2006 (March 10, 2008 as to the last paragraph of Note 19), relating to the consolidated financial statements of Abington Bancorp, Inc. and subsidiaries for the year ended December 31, 2005 appearing in the Annual Report on From 10-K of Abington Bancorp, Inc. for the year ended December 31, 2007. /s/Deloitte & Touche LLP Philadelphia,
